Citation Nr: 0925947	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  02-13 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for the residuals of a 
low back injury.

2.	Entitlement to service connection for asbestosis.

3.	Entitlement to service connection for chronic bronchitis 
and chronic obstructive pulmonary disease (COPD), to 
include as residuals of exposure to mustard gas and/or 
asbestosis during active service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1942 to 
September 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of  October 2001 by the 
Department of Veterans Affairs (VA) Houston, Texas Regional 
Office (RO).  

The Veteran's claims file is in the jurisdiction of St. 
Petersburg, Florida, RO.  A hearing was held before the 
undersigned Veterans Law Judge at this RO in April 2008.  A 
transcript of that hearing has been associated with the 
claims file.

This appeal was subject to a prior remand by the Board in May 
2008 for additional development.  As to the issue of service 
connection for residuals of lower back injury and asbestosis, 
the evidentiary record has been adequately developed in 
substantial compliance with all prior Board remand 
instructions and has been returned to the Board for further 
appellate review.

The issue of service connection for chronic bronchitis and 
COPD to include as residuals of exposure to mustard gas 
and/or asbestosis during active service is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Veteran's lower back disorders were not incurred in 
service and are not related to service.

2.	The Veteran does not have asbestosis as defined by VA 
regulations.


CONCLUSION OF LAW

1.	The Veteran's low back disability was not incurred or 
aggravated during his active duty service. 38 U.S.C.A 
§1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2008).

2.	The criteria for service connection for asbestosis have 
not been met. 38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide.

In July 2001 and March 2008, the agency of original 
jurisdiction (AOJ) provided the notices then required by 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the AOJ notified the Veteran of 
information and evidence necessary to substantiate the claim 
of service connection; information and evidence that VA would 
seek to provide; and information and evidence that the 
veteran was expected to provide.  In addition, in March 2008 
the Veteran was provided with a notice of effective date and 
disability rating regulations pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the notice 
letter postdated the initial adjudication, the claim was 
subsequently readjudicated without taint from the prior 
decision and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).   However, for the 
reasons detailed below, the Board concludes that the 
preponderance of the evidence is against the Veteran's claims 
of service connection for a low back disability and 
asbestosis.  Consequently, any deficiency regarding the 
notice mandated by Dingess/Hartman has been rendered moot.

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as 
providing VA examinations and obtaining medical records.  
Therefore, the duty to notify and assist has been met.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for chronic disorders, 
such as arthritis, when manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

Residuals of a low back injury

The Veteran testified at the April 2008 hearing that he 
injured his lower back in April 1948 attempting to lift an 
overturned jeep off of a fellow Ensign following an accident.  
The Veteran and the Ensign were ordered to travel from Subic 
Bay to Manila when the accident occurred.  The Veteran 
testified that since the injury occurred a few months prior 
to discharge, he did not report it so as to prevent any 
possible delay in separation.  Therefore, according to him, 
this injury has not been documented in his service treatment 
records and is not noted in his separation record.  See 
Hearing Transcript, dated April 2008. 

Veteran's in-service treatment records are absent of 
complaint or treatment for a lower back injury.  In addition, 
the Veteran's August 1946 separation examination did not note 
any back injury and found the Veteran "[p]hysically 
qualified for release from active duty and for appointment to 
permanent rank in the Naval Reserve."  See Separation 
Examination record, dated August 1946.

According to the record, the Veteran was treated in January 
1997 for an injury to his back when a tree limb came down and 
hit in the lower back and hips.  The Veteran stated he had 
constant pain in his lower back, hips, and right leg. X-rays 
revealed he "possibly has a compression fracture of the L4 
and disc spaces show some degenerative disc disease."  The 
Veteran's range of motion was "flex 20 degrees without pain; 
extension 0 degrees with pain, right and left side bending 10 
with pain, right and left rotation 20 degrees with pain."  
See Dr. Goletz record, dated January 1997.

In addition, it appears the Veteran attempted to locate 
records of his lower back treatment from Dr. T. H. Goletz, a 
private doctor.  A July 2003 letter from Dr. Goletz confirmed 
that the Veteran was a patient of his between 1988 and 1997 
for various conditions including lumbar spine.  However, Dr. 
Goletz's office was unable to retrieve medical records from 
their archives.  See Dr. Goletz letter, dated July 2003. 

A February 2002 VA examination revealed the Veteran with 
normal posture, bipedal stance and gait.  The VA examiner 
observed "mild abdominal protuberance and a symmetric pelvic 
height."  The VA examiner reported, "upon inspection of his 
lumbar spine, it is without spasm.  He is nontendar to 
palpitation but he has increased muscular tension at the 
paraspinals T12 through S1.  Range of motion is not presented 
with limitation of movement or a protective posture inlection 
120 degrees, extension 10 degrees, side bending 25 degrees, 
right; 10 degrees left and rotation 30 degrees right; 35 
degrees left."  See VA examination, dated February 2002.

The VA examiner diagnosed the Veteran with degenerative joint 
disease and degenerative disc disease at L4-L5 and L5-S1.  
Furthermore, the VA examiner opined that "it is [difficult] 
to ascertain if [the Veteran's] injuries was solely based on 
military service.  The [Veteran's] injury [January 1997] 
could have aggravated or started his constellation of low 
back pain and symptomatology."  Id. 

A November 2007 MRI of the Veteran's lumbar spine revealed 
"posterior projecting disc osteophyte complex at the L4-L5 
level and the L5-S1 level.  Findings result in mass-effect on 
the ventral thecal sac and neural foraminal narrowing at both 
these levels... Findings appear to be superimposed on moderate 
central canal stenosis at the L4-L5 disc level and mass-
effect appears most advanced at this level."  In addition a 
small diffuse disc bulge was seen with varying degrees of 
mild mass-effect on the ventral thecal sac and mild central 
stenosis at the L3-L4 level.  See Holy Cross Hospital 
examination, dated November 2007.

In July 2008, the Veteran was treated by a private doctor, 
Dr. H. L. Dalton for neck and back pain.  The Veteran had a 
"decreased range of motion in flexion, extension, side 
bending and rotation. Flexion seems to aggravate the 
[Veteran's] low back pain complex.  Gross inspection 
reveal[ed] no gross deformity or scoliosis.  There is no 
tenderness over the spinous processes or facet joint line 
with mild tenderness and spasm noted over paravertebral 
musculature bilaterally."   The private examiner noted 
tenderness over the facet joint line and no tenderness over 
the quandratus or superior cluneal region.  The Veteran was 
diagnosed with lumbar degenerative disc disease and lumbar 
spondylosis.  Subsequently, the Veteran underwent a 
fluoroscopically guided lest L3, L4, L5 and S1diagnosistic 
facet joint nerve block. See Dr. H. L. Dalton report, dated 
July 2008.

The Veteran underwent another VA examination in August 2008.  
The Veteran stated to the VA examiner that he was first 
treated for lower back condition in the 1960s.  Since then he 
had "severe episode of acute incapacitating lower back pain 
triggered by bending forward in the 1960s."  The VA 
examination revealed "normal lordotic curve is preserved as 
are the vertebral bodies with the exception of the L4  which 
is wedged anteriorly.  There may be some narrowing of the 
intervertebral disc spaces at T12-L1 at L5-S1 and there are 
hypertropic changes involving the facets at L5-S1."  In 
addition, "[e]ndplate osteophytes are noted throughout the 
lumbar spine."  The VA examiner could not give a nexus 
opinion "because there is a gap in the available medical 
record.  There is no supporting documentation as to the 
chronicity and severity of the medical condition after 
leaving the service and therefore [does not] have sufficient 
medical information to render an opinion" without resorting 
to mere speculation.  See VA examination, dated August 2008.

A buddy statement was submitted by F. S., who verified that a 
jeep crash took place involving the Veteran and himself en 
route from Subic Bay to Manila in the Philippines.  F. S. 
stated that he was pinned underneath the jeep's windshield 
and several bystanders "helped set the Jeep upright."  The 
Veteran proceeded to drive F. S. to the base hospital.  See 
F. S. letter, dated January 2006.  

Although the Veteran's history of in-service incident is 
corroborated by a witness, the histories are not sufficiently 
probative to warrant a grant of service connection.  
Generally, a lay person, such as the Veteran is competent to 
report symptoms, is not competent to comment on the presence 
or etiology of a medical disorder.   See Espiritu v. 
Derwinski, 2 Vet. App. 492.  Consequently, while the Veteran 
is competent to report that he injured his lower back and the 
existence of symptoms such as lower back pain, he is not 
competent to report a chronic disorder resulted form the 
alleged injury.  In this case, the objective medical evidence 
does not establish that a chronic disorder existed in-service 
as the records indicate normal lower back conditions at 
separation.

According Dr. Goletz's letter, the first possible post-
service evidence of treatment for a lower back condition 
would have been in 1988, approximately 42 years after the 
Veteran's discharge from military service.  Even assuming 
arguendo that the Veteran received treatment for this back in 
the 1960's as he reported at the August 2008 VA examination, 
it is still approximately 14 years after service.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that a lapse of time is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  

In this case, even if the Board conceded in-service lower 
back injuries, based on the normal back at separation, the 
length of time between separation and the initial diagnosis 
of lower back disorders, and the lack of a nexus opinion the 
evidence for the veteran's claim is outweighed by the 
countervailing evidence.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Asbestosis 

The Veteran testified at the April 2008 Board hearing that he 
was exposed to asbestos while in the Navy during the 1940s 
and 50s.  The Veteran acknowledged that there is no evidence 
of a current diagnosis of asbestosis or asbestos in his 
lungs.  However, the Veteran's representative requested that 
the claim be held open as the Veteran was schedule for an 
additional CT scan of his lung with Dr. R. J. Scott, a 
private doctor, examining for asbestos damage.  See Hearing 
Transcript.

According to the record, the Veteran was treated at the Fort 
Worth Clinic in October and November 1971 for a cough and 
tightness in chest.  The Veteran was treated again in 1975, 
1976 and 1978 for similar chest coughs.  See Fort Worth 
Clinic records, October 1971 to March 1983.  However, there 
is no opinion it was due to asbestos exposure. 

In October 2001, a private radiologist found that the 
Veteran's "lungs are clear except for slight prominence of 
interstitial markings in the posterior aspect of each lower 
lobe just above the hemideaphragms.  There are changes of 
mild COPD with mild hyperinflation and a few small bullae 
including one measuring 1.0 cm at the left lung and one 
measuring 1.2 cm at the right lung base."  In addition, the 
private radiologist found there was "no pleural or 
pericardial effusion."  See Dr. M. E. Healy report, dated 
October 2001.

In a February 2002 VA examination, the Veteran's main 
symptoms related to "chronic cough that occasionally becomes 
productive with an upper respiratory infection.  He has been 
placed on antibiotics four or five times per year."  The VA 
examiner opined that the Veteran's CT scan of the chest 
revealed no signs of asbestosis.  See VA examination, dated 
February 2002.  

In November 2007, the Veteran underwent a CT scan of his 
chest by a private radiologist.  The examination found 
"there [was] no adenopathy identified in the chest. The 
thoracic aorta at the arch level is fairly densely calcified 
but there is no dissection or aneurysm seen.  The lungs 
appear hyperinflated.  There is scarring at the bases 
particularly the right and there is a small cyst at the right 
base."  The Veteran was found to have hyperinflation 
consistent with chronic obstructive pulmonary disease.  In 
addition, there was basilar scarring and no acute pulmonary 
process identified.  See Holy Cross Hospital record, dated 
November 2007.

At the Broward General Medical Center, a February 2008 CT 
chest examination found a 7mm calcified granuloma in the left 
lower posterior sulcus and "some scattered bullae are 
present in the lungs bilaterally, most in the lower lobes, 
but also in the left upper lobe."  In addition, "there 
[was] no dilated airways.  No significant interstitial 
thickening or intralobular septal thickening [was] seen.  
There [was] no pleural effusion."  See Broward General 
Medical Center, dated February 2008.

In a July 2008 letter, Dr. R. J. Scott, reported that the 
Veteran stated he was exposed to mustard gas and asbestos.  
The Veteran is currently on Spiriva and has "a small amount 
of emphysema on [a CT] scan.  His chest [CT] scan shows no 
pleural plaques, no heavy calcific peripheral lesions."  Dr. 
Scott opined that "asbestos seems an unlikely contributor to 
[the Veteran's] current problems" and that "[p]ulmonary 
function tests in February 2008 are essentially normal."  
See Dr. R. J. Scott letter, dated July 2008.

Per the May 2008 Board remand instructions, the Veteran 
underwent a VA respiratory examination.  The chest x-ray 
revealed a normal chest.  When compared to a June 2008 CT of 
the chest, the VA examiner found no significant change.  The 
VA examiner reported there was a "4 mm calcification in the 
left costophrenic recess. There were atelectatic changes in 
the dependent portion of the lung bases.  The lungs are 
mildly hyperinflated and hyperlucent" and that there are 
"mild emphysematous changes throughout both lungs."

The VA examiner opined it was "less likely [that] [the 
Veteran's] exposure to asbestos is related to his 
[bronchitis] as there is no evidence of asbestos disease 
found."  The VA examiner further stated that no evidence of 
asbestos affecting the Veteran's lung were found.  In 
addition, the VA examiner notes that the Veteran stated he 
"used to smoke a pack of cigarettes a day for approximately 
six to seven years before he quit."  See VA examination, 
dated August 2008. 

Although the Board acknowledges that the Veteran probably had 
some exposure to asbestos during his time in the Navy, the 
Veteran's claim for asbestosis must be denied as there is no 
diagnosis of asbestosis. 

The Veteran has not submitted any competent medical evidence 
demonstrating a asbestosis diagnosis to service, and although 
he has reported that such a link exists, as a layperson, he 
is not competent to comment of the etiology of a medical 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, while the Veteran and are competent to 
report that he was exposed to asbestos, he is not competent 
to report a chronic disorder resulted form the alleged 
injury.  In this case, the objective medical evidence does 
not establish that a chronic disorder existed in-service as 
the records does not indicate the Veteran's conditions are 
linked to asbestos during service. 

Based on the normal findings at separation and lack of a 
diagnosis of asbestosis the evidence for the Veteran's claim 
is outweighed by the countervailing evidence.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for residuals of a low back 
injury is denied.

Entitlement to service connection for asbestosis is denied.


REMAND

The Veteran testified that he was exposed to mustard gas at 
the Bainbridge Naval Training Center.  Specifically, he 
stated that he participated in a mustard gas exposure study 
where the gas masks given to him leaked.  The Veteran also 
indicated he started having problems with bronchitis 
immediately and had his tonsils removed for the purpose of 
alleviating his bronchitis condition.  See Hearing 
Transcript.

The Veteran's personnel records verify his presence at 
Bainbridge Naval Training Center in Maryland for 
approximately two weeks in April 1945.  See Veteran's in-
service personnel records, dated April 1945.  The Veteran's 
in-service treatment records are absent of complaint or 
treatment for any a respiratory problems.  In addition, the 
Veteran's August 1946 separation examination did not note any 
bronchitis condition or respiratory conditions.  See 
Separation Examination record, dated August 1946.

As stated above, it was noted at the 2002 VA examination that 
the Veteran had been treated on several occasions in the past 
for respiratory related disorders.  The Veteran's diagnosed 
with COPD and chronic bronchitis was also confirmed.  The VA 
examiner opined that the Veteran's COPD "may be related to 
the exposure to mustard gas, however the exposure data is not 
available."  See VA examination, dated February 2002.  

In addition, the Veteran submitted a buddy statement by R. 
F., who was with the Veteran in Bainbridge NTC.  R. F. stated 
that he does not "recall much but [he does] remember being 
there [and] two ["exercises" they] did: mustard gas 
(exposure) drill [and] fire fighting."  See R. F. letter to 
Veteran, dated April 2008. 

In the case of the claim for residuals of chemical exposure, 
the VA M21-1MR, Manual of Adjudication Procedures, provides 
specific instructions and criteria for the development of 
claims related to mustard gas or Lewisite exposure.  It 
appears (from a review of the record) that the RO did attempt 
to obtain documentation verifying the Veteran's alleged 
exposure by way of an August 2006 letter to the VA's 
Compensation and Pension Service (C&P Service) pursuant to 
M21-1MR, Part IV, Subpart ii, Chapter 1, Section F.  See 
Letter to C&P Service, dated August 2006.  

After not receiving a response from C&P Service (including to 
a follow up letter in March 2007), the RO sent a request 
letter to the Naval Research Laboratory dated June 2007.  See 
Letter to Naval Research Laboratory letter, dated March 2007.  
The Naval Research Laboratory responded stating that they do 
not have any record of the Veteran participating in U.S. Navy 
chemical warfare tests at their site in Washington, D.C. 
during World War II and did not carry any records for other 
testing locations.  Furthermore, the Naval Research 
Laboratory suggested that the RO contact the National 
Personnel Record Center (NPRC) in St. Louis, Missouri, as 
they may have additional records.  See Naval Research 
Laboratory letter, dated August 2007.

In light of the lack of response from C&P Service, the 2002 
VA examination noting a possibility the Veteran's respiratory 
condition is linked to mustard gas exposure, the Veteran's 
alleged a connection to diagnosed chronic bronchitis and 
COPD, and the Naval Research Laboratory's statement stating 
that they do not hold records of other testing locations, a 
full development in accordance with M21-1MR, Part IV, Subpart 
ii, Chapter 1, Section F, is required. 

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	Development for confirmation of 
exposure to mustard gas should be 
conducted in compliance with M21-1MR, 
IV.ii.1.F.22.  Specifically, an 
additional attempt to obtain a response 
from C&P Service should be made. 

2.	The NPRC should be asked to verify the 
Veteran's in-service exposure to 
mustard gas and asbestos.

3.	The AMC should review the claims file 
to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated. The AMC should then 
readjudicate the claims on appeal. If 
the benefit sought remains denied, the 
AMC should issue an appropriate SSOC 
and provide the Veteran and his 
representative the requisite time 
period to respond. The case should then 
be returned to the Board for further 
appellate review, if otherwise in 
order. No action is required of the 
appellant unless he is notified.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


